EXHIBIT 12.1 Computation of Ratio of Earnings to Fixed Charges Three months ended Fiscal Years Ended April3, January2, January3, December28, December30, December31, (Inthousands, except ratios) Computation of earnings: Income (loss) before provision for income taxes $ ) $ $ Fixed charges excluding capitalized interest Distributed earnings from 50%-or-less-owned affiliates ) Adjusted earnings $ ) $ $ Computation of fixed charges: Interest expense $ Interest relating to lease guarantee of 50%-or-less-owned affiliates ─ ─ Interest portion of operating lease expense Fixed charges $ Ratio of earnings to fixed charges (1) x x x ─ x x Computed by dividing (i) income (loss)before provision for income taxes adjusted for fixed charges by (ii) fixed charges which include interest expense plus amortization of debt issuance costs, the portion of rent expense under operating leases deemed to be representative of the interest factor and interest relating to lease guarantees of 50%-or-less-owned affiliates.In fiscal year 2008, earnings were insufficient to cover fixed charges by $1.96billion.
